Dieterich, J.
(dissenting). I must respectfully dissent from the decision of the majority. The majority opinion is based upon a determination that the finding of the commissioner that the existing small-loan facilities in Wausau are more than adequate to meet the demand is supported by substantial evidence. The record abounds with statistical data revealing substantial population and economic growth in the Wausau area in recent years. An investigation report submitted to the commissioner which is a part of the record includes detailed studies of national, state and local economic *481conditions, industrial-growth statistics, employment and earnings figures for the Wausau area, local retail-trade statistics, population-growth factors, local business expansion, and construction statistics for the Wausau area, etc. While it is true that the record also reveals a decrease in small loans under ch. 214, Stats., the scope of the court’s review powers embrace the record as a whole, and it is not proper for a court to merely consider isolated testimony, which, if standing alone, would be sufficient to sustain or reverse the findings of the agency. Motor Transport Co. v. Public Service Comm. (1953), 263 Wis. 31, 45, 56 N. W. (2d) 548. See also Universal Camera Corp. v. National L. R. Board (1951), 340 U. S. 474, 71 Sup. Ct. 456, 95 L. Ed. 456.
In arriving at its decision to reverse the order of the commissioner, the consumer credit review board had before it all the aforementioned evidence. Under sec. 227.20 (1) (d), Stats., the board’s decision must be affirmed unless it is unsupported by substantial evidence in view of the entire record. I am of the opinion that there is substantial evidence in the record which supports the decision of the board.
I would therefore affirm the judgment of the circuit court. I am authorized to state that Mr. Justice Hallows and Mr. Justice Gordon join in this dissenting opinion.